Citation Nr: 0308025	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  91-50 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for disability of the 
right foot and ankle, currently classified as right ankle 
fracture, status post open reduction and internal fixation, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for disability of the 
left foot and ankle, currently classified as hallux fracture, 
status post open reduction and internal fixation, and 
arthroplasty resection of the second and third toes with 
deformity and fixation, currently evaluated as 30 percent 
disabling, to include restoration of service connection for a 
left ankle disability.

3.  Entitlement to an increased rating for surgical scar 
extending from the distal third of the right leg to the 
tarsum of the right ankle, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased (compensable) rating for 
scars of the left foot.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1991 
rating decision by the San Juan, Puerto Rico RO that 
continued a 30 percent rating for right ankle and foot 
disability.  The February 1991 rating decision also granted a 
temporary total evaluation for left foot and ankle disability 
from March 7, 1990 until April 30, 1990; and subsequently, a 
30 percent rating was granted, effective May 1, 1990.  This 
case was before the Board in August 1992, June 1997 and 
January 2002 when it was remanded for additional development.

The Board notes that by rating decision dated in August 2002, 
the RO granted service connection for a surgical scar 
extending from the distal third of the right leg to the 
tarsum of the right ankle and scars of the left foot.  
Although the RO treated this as a new grant of service 
connection, the Board finds that the March 1989 rating 
decision that originally granted service connection for right 
and left foot and ankle disabilities included consideration 
of the veteran's scar disabilities, without assigning a 
separate evaluations for these disabilities.  In effect, 
then, the August 2002 rating decision separately rated a 
component of the already service-connected disability.  For 
this reason, the Board has characterized the issues on appeal 
as set forth on the title page of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected right ankle and foot 
disability is manifested by limited motion of the right ankle 
and no significant functional impairment of the right foot; 
the ankle is not ankylosed in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.

2.  Entitlement to service connection for a left ankle and 
foot disability was granted by a March 1989 rating decision.

3.  Without proper notice to the veteran, the RO effectively 
severed the March 1989 grant of service connection for a left 
ankle disability by an action taken in August 2002. 

4.  The veteran's service-connected left ankle and foot 
disability is manifested by shortened 2nd and 3rd toes, 
ankylosis of the great toe, hammertoe deformities of the 2nd, 
3rd, 4th and 5th toes and full range of motion of the ankle.

5.  The veteran's service-connected surgical scar extending 
from the distal third of the right leg to the tarsum of the 
right ankle is nontender, well-healed, and productive of no 
functional impairment.

6.  The veteran's service-connected scars of the left foot 
are nontender, well-healed, and productive of no functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for the 
veteran's service-connected right ankle and foot disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 
5284 (2002).

2.  The August 2002 severance of service connection for a 
left ankle disability was improper.  38 C.F.R. §§ 3.103, 
3.104, 3.105 (2002).

3.  The criteria for a rating greater than 30 percent for the 
veteran's service-connected left foot disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.63, 4.71a, Diagnostic Codes 5278, 
5284 (2002).

4.  The criteria for a compensable rating for the veteran's 
service-connected left ankle disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (2002).

5.  The criteria for a rating greater than 10 percent for the 
veteran's service-connected surgical scar extending from the 
distal third of the right leg to the tarsum of the right 
ankle have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.118, Diagnostic 
Codes 7804, 7805 (2002), revised by 67 Fed. Reg. 49,590-
49,596 (2002) (to be codified at 38 C.F.R. Part 4, Diagnostic 
Codes 7804, 7805).

6.  The criteria for a compensable rating for the veteran's 
service-connected scars of the left foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.31, 4.40, 4.45, 4.118, Diagnostic Code 7804 (2002), revised 
by 67 Fed. Reg. 49,590-49,596 (2002) (to be codified at 
38 C.F.R. Part 4, Diagnostic Code 7804).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from February 1969 to 
February 1971.  He also had a period of inactive duty for 
training in the Puerto Rican National Guard beginning 
December 6, 1986.  Service medical records note that, on 
December 6, 1986, the veteran was involved in a car accident 
and sustained multiple injuries to his left and right lower 
extremities that required several surgeries.  Medical 
Evaluation Board proceedings note findings of well-healed 
incisional scars on the left toes and the right ankle.  The 
diagnoses included: right subtalar traumatic arthritis; right 
talar neck fracture, now healed, with secondary right ankle 
contracture; left metatarsal fractures numbers 2 and 3, 
status post-resection of metatarsal heads; left metatarsal 
joint traumatic arthritis with ankylosis; and metatarsal 
phalangeal joint 4 and 5 dislocation, resolved  The veteran 
was found to be physically unfit for continued service.

Following service, a February 1989 VA examination report 
notes findings of well-healed surgical scars of the right 
ankle and foot, ankylosis of the right ankle at 21 degrees of 
plantar flexion, mild to moderate hallux valgus on the right, 
severe deformity of the left dorsal metatarsus, severe hallux 
valgus on the left (30 degrees) with bending of the 2nd and 
3rd toes over the big toe, and limitation of motion of the 
left ankle.  By rating decision dated in March 1989, the RO 
granted service connection for right ankle and foot 
disabilities, evaluated as 20 percent disabling, and left 
ankle and foot disabilities, evaluated as 30 percent 
disabling.

In March 1990, the veteran submitted a claim for increased 
ratings for his service-connected disabilities of the ankles 
and feet.

VA hospitalization records note that the veteran was admitted 
with complaints of left foot pain.  He underwent a left foot 
metatarsal phalangeal joint fusion in March 1990.  The 
diagnosis at discharge was left foot hallux valgus deformity.  
VA outpatient treatment records note that the veteran was 
seen for a follow-up visit in June 1990.  The examiner noted 
that the veteran was doing well.  He had no pain and his 
wounds were healed.  

A September 1990 VA examination report notes the veteran's 
complaints of pain in both feet, difficulty walking and loss 
of balance.  Examination of the right foot revealed a well-
healed, tender, adherent scar in the dorsum of the foot and 
ankle, hammertoe deformities of the 2nd, 3rd, 4th and 5th toes, 
and ankylosis of the metatarsal joints in 180 degrees.  
Examination of the right ankle revealed ankylosis in 10 
degrees of plantar flexion.  Examination of the left foot 
revealed deformity of the toes with absence of the 2nd and 3rd 
metatarsal bones, and ankylosis of the metatarsal and 
interphalangeal joints of the big toe, 4th toe and 5th toe in 
180 degrees.  

VA outpatient treatment records note that the veteran was 
seen in September 1990.  Examination revealed no 
inflammation.  Surgical wounds were well healed.  The veteran 
was seen in January 1991; the examiner noted that the veteran 
was doing well following the March 1990 surgery.  When the 
veteran was seen in August 1991, he reported that he was 
feeling much better.  The assessment was feet deformities. 

A February 1993 VA examination report notes the veteran's 
complaints of difficulty walking over uneven surfaces, with a 
loss of balance accompanied by pain.  He indicated that this 
pain was exacerbated by standing and walking.  Upon 
examination, the veteran walked with a cane with an erect, 
slow and guarded gait.  Examination of the left lower 
extremity revealed mild calf and tibialis anterior muscle 
atrophy.  Deformity of the tarsus with loss of the MT joints 
of the 2nd and 3rd toes was noted.  There was ankylosis of the 
MT and IP joints of the big toe.  The 4th  and 5th toes were in 
100 degrees of ankylosis.  Ankle movement was normal.  
Examination of the right lower extremity revealed a well-
healed surgical scar, which was tender and adherent down in 
the dorsum of the ankle (distal third of the leg to the 
tarsum).  There was ankylosis of the ankle in 90 degrees.  
There were hammertoe deformities of the 2nd, 3rd, 4th and 5th 
toes.  There was no limitation of motion.  X-rays of the 
ankles revealed: status post-osteotomies of the 2nd and 3rd 
metatarsals; screw for fixation of the first metatarso-
phalangeal joint; and evidence of traumatic osteoarthritis of 
the 4th and 5th left metatarso-phalangeal joints.  The 
diagnosis was fracture of the right ankle and feet, status 
post surgery, residuals as described.

A July 1993 VA examination report notes the veteran's 
complaints of ankle and toe pain when walking on uneven 
floors.  He indicated that he needed the assistance of a cane 
for short distance walking and had difficulty going down 
stairs.  He also complained of occasional right ankle 
swelling.  Examination revealed no evidence of swelling.  
Surgical wounds were well healed.  The veteran had fixed 
hallux in the left foot.  The left 2nd and 3rd toes were 
shortened 1.5 centimeters.  Range of motion of the right 
ankle was from 0 degrees of dorsiflexion to 25 degrees of 
plantar flexion.  Range of motion of the left ankle was from 
20 degrees of dorsiflexion to 50 degrees of plantar flexion.  
The veteran was able to walk on his heels but not on his 
toes.  The diagnoses included: right ankle fracture status 
post-open reduction and internal fixation; left hallux valgus 
fracture, status post-open reduction and internal fixation; 
and left 2nd and 3rd toes resection arthroplasty with 
deformity and fixation.

An October 1997 VA outpatient treatment record notes that the 
veteran was seen with complaints of pain in his lower 
extremities and an unstable gait.  The impression was 
residuals of trauma to both feet with ankylosis of the right 
ankle.

In a statement received by the RO in April 2001, the veteran 
indicated that he had not been seen by any private physicians 
for his service-connected disabilities.

A June 2001 VA examination report notes the veteran's 
complaints of occasional morning cramps in his calves.  He 
denied any pain in his ankles or feet at the time of the 
examination.  He indicated that standing and walking up a 
hill aggravated his pain.  He further indicated that he was 
unable to jog and had difficulty walking long distances.  He 
denied using crutches, braces, canes, or corrective shoes, 
but indicated that plantar insoles were effective in 
controlling his right foot pain.  The veteran indicated that 
during the past year, he made no trips to the emergency room 
for his ankles or feet; he was seen on two occasions at the 
VA outpatient clinic and he received anti-inflammatory agents 
for his feet.  The veteran stated that he had been employed 
as a policeman for 21 years; during the past year he was not 
absent from work because of his foot and ankle disabilities.  
Examination revealed that the 2nd and 3rd left toes were 1 
inch shorter than the 2nd and 3rd right toes.  The veteran had 
contractures of the left 2nd and 3rd toes.  The left great toe 
was ankylosed at 30 degrees of dorsiflexion.  The rest of the 
toes were within normal limits.  Examination of the ankles 
revealed dorsiflexion of 10 degrees and plantar flexion of 20 
degrees on the right, and dorsiflexion of 20 degrees and 
plantar flexion of 45 degrees on the left.  There was no 
crepitus of the ankles.  The examiner noted that there was no 
pain on motion of the feet or ankles.  The examiner further 
noted that there was no evidence of edema, instability, 
weakness, or tenderness in the ankles or feet.  On the dorsum 
of the left foot between two toes there was a scar that 
measured 8-centimeters long and from 1-millimeter to 1-
centimeter wide.  The scar was well healed and not tender to 
palpation.  On the dorsum of the right foot, there was a 
well-healed scar that measured 8-centimeters long and from 1-
millimeter to 1-centimeter wide.  The scar was not tender to 
palpation.  The examiner noted that the veteran was able to 
stand, but had difficulty squatting and doing supination and 
pronation.  The veteran was not able to rise on his toes.  X-
rays of the feet revealed: status post-partial resection of 
the left 2nd and 3rd metatarsal bones and the bases of the 2nd 
and 3rd proximal phalanges; status post-fusion at the level 
of the first metatarsophalangeal joint on the left side with 
associated orthopedic screw; mild osteoarthritis changes on 
the left side most likely post traumatic; and left calcaneal 
spur.  X-rays of the ankles reveled: mild degenerative 
changes of the right ankle; and left calcaneal spur.  The 
examiner stated:

There is no incoordination, weakened 
movement, or excess fatigability of the 
feet and ankles as a unit but [the 
veteran] has contractures on extension of 
the left first, second and third toes 
with inability to move activelly [sic] 
the second and third toes and that makes 
him to have difficulty and inability to 
rise on toes, squat, walk on heels 
completely and difficulty going up a 
hill.

Today [the] veteran is not in an acute 
flareup, so I cannot determine the 
additional [range of motion] lost during 
repetitive use or during a flareup, 
besides the [range of motion] measured 
today.

The examiner also stated that the veteran's service-connected 
"feet condition does not have a[n] impact on the veteran's 
ability to work at the present time."

A March 2002 VA outpatient treatment record notes that the 
veteran was seen with complaints of persistent pain over his 
feet, particularly on the left side due to a hard callus.  
Examination of the lower extremities revealed no clubbing, 
cyanosis, skin discoloration, trauma, ulcers, or edema.  A 
callus was noted on the anterior aspect of the left foot.  
Range of motion was intact.  Muscle tone was adequate.  No 
deformities were noted.  The assessment was symptomatic left 
foot callus.

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statements of the case, the Board's remands, 
and letters from the RO to the veteran, in particular a 
February 2002 letter, the veteran and his representative have 
been informed of the evidence and information necessary to 
substantiate the veteran's claims, the information required 
of him to enable the RO to obtain evidence in support of his 
claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire the RO to 
obtain such evidence on his behalf.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that all available post-service 
medical evidence identified by the veteran has been obtained.  
In addition, the veteran has been afforded appropriate VA 
examinations to determine the current severity of his 
service-connected bilateral foot and ankle disabilities.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

While the history of a disability must be considered, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  


I.  Right Foot and Ankle 

The veteran is currently assigned a rating of 30 percent 
under Diagnostic Code 5270, ankylosis of the ankle.  Under 
the applicable criteria, a 30 percent evaluation is warranted 
for ankylosis of the ankle in plantar flexion between 30 
degrees and 40 degrees, or in dorsiflexion between 0 degrees 
and 10 degrees.  A 40 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5270 (2002).  Dorsiflexion of 
the ankle to 20 degrees is considered full and plantar 
flexion to 45 degrees is considered full.  See 38 C.F.R. 
§ 4.71, Plate II (2002).

Foot injuries may be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent 
evaluation is warranted if the disability is moderate, a 20 
percent evaluation is warranted if the disability is 
moderately severe and a 30 percent evaluation is warranted if 
the disability is severe.  A note following Diagnostic Code 
5284 provides that a 40 percent evaluation is warranted with 
actual loss of use of the foot. 

The VA examination reports and treatment reports of record 
note no findings of ankylosis of the right ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion, or 
eversion deformity.  In fact, the most recent (June 2001) VA 
examination report notes that range of motion for the 
veteran's right ankle was from 10 degrees of dorsiflexion to 
20 degrees of plantar flexion.  

The Board has considered all of the veteran's functional 
impairment.  The veteran does have functional impairment due 
to pain, but the evidence demonstrates that it does not 
result in functional impairment in excess of the ankylosis 
contemplated by the assigned evaluation.  A June 2001 VA 
examination report notes no evidence of incoordination, 
weakness, or excess fatigability of the right ankle was 
found.  The examiner was unable to quantify the functional 
loss, if any, during a flare-up.  Moreover, the evidence 
demonstrates that there is no functional impairment of the 
right foot due to the service-connected disability.  Under 
these circumstances, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a higher schedular rating for this disability.

Moreover, the Board finds that the evidence of record does 
not present such an exceptional or unusual disability picture 
so as to warrant referral of this case for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  There is no 
showing that the veteran's right ankle disability has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization; or has resulted in 
functional impairment not contemplated by the applicable 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  

II.  Left Foot and Ankle

A.  Left Foot

The veteran is currently assigned a rating of 30 percent 
under Diagnostic Code 5278, acquired claw foot (pes cavus).  
A 30 percent evaluation, the maximum assignable for 
unilateral claw foot, is assigned for marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, marked varus deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5278.  Thus, as the veteran is 
already rated at the maximum assignable evaluation for 
unilateral claw foot under Diagnostic Code 5278, 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca cannot result in a higher evaluation under that 
diagnostic code.  A higher evaluation may be assigned only 
pursuant to another diagnostic code or on an extra-schedular 
basis. 

An evaluation of 40 percent is authorized for amputation of 
the foot or loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5165, 5166, 5167, 5184 (2002).  Loss of use 
of a foot, for purposes of special monthly compensation, will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  38 C.F.R. § 4.63(2002).  The 
evidence clearly demonstrates that the disability does not 
more nearly approximate this level of impairment than that 
required for a 30 percent evaluation.  There is no other 
potentially applicable diagnostic code that provides for a 
higher evaluation for unilateral foot impairment.  In view of 
the foregoing, the Board finds that there is no schedular 
basis for assignment of an increased rating.

Second, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to warrant referral of the case to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  There is no 
showing that the veteran's left foot disability has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization; or that the disability 
is productive of functional impairment in excess of that 
contemplated by the assigned evaluation.  In sum there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  

B.  Left Ankle Disability

The Board notes that the veteran was originally granted 
service connection for left foot and ankle disabilities by a 
March 1989 rating decision.  The rating decision on appeal, a 
February 1991 rating decision, granted a temporary total 
evaluation from March 7, 1990, until April 30, 1990, and a 30 
percent rating from May 1, 1990 for left foot and ankle 
disability.  Subsequently, by rating decision dated in August 
2002, the RO "denied" service connection for a left ankle 
disability, in effect, severing a previously awarded grant of 
service connection.  Therefore, the Board finds it 
appropriate to initially analyze the propriety of the 
severance.

The provisions of 38 C.F.R. § 3.104 indicate that any 
decision by the RO is final and binding on all field offices 
of VA as to the conclusions based on evidence on file at the 
time VA issues written notification of the action.  In this 
case, the RO informed the veteran by an April 1989 letter 
that service connection for left foot and ankle disabilities 
had been granted.  Consequently, the March 1989 decision was 
final, alterable by a showing of clear and unmistakable 
error.  38 C.F.R. § 3.105(d).

When severance of service connection is considered warranted, 
a rating proposing severance must be prepared.  38 C.F.R. 
§ 3.105(d).  This proposal must set forth all material facts 
and reasons for the severance, and must be sent to the 
claimant with a notice that he has 60 days to present 
additional evidence to show that service connection should be 
maintained.  A final rating action is not to be taken until 
after this opportunity has been afforded the claimant. 

A review of the record reveals that the RO did not properly 
propose (i.e. consistent with the dictates of 38 C.F.R. 
§ 3.105(d)) to sever service connection for a left ankle 
disability.

The United States Court of Appeals for Veterans Claims has 
indicated that failure to apply certain regulatory schemes 
designed to afford a beneficiary procedural safeguards prior 
to reduction or discontinuance of a standing award is grounds 
for finding such an action void.  See Brown v. Brown, 5 Vet. 
App. 413, 422 (1993).  The Board finds that failure to adhere 
to regulatory pre-termination notice requirements in the 
instant case is an omission of the same magnitude.  
Therefore, the August 2002 severance is void.  The grant of 
service connection for a left ankle disability should be 
restored as though it had never been severed.

With regard to the veteran's claim for an increased rating 
for his service-connected left ankle disability, the Board 
notes that, under the applicable criteria, moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation, and marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Dorsiflexion of the ankle to 20 
degrees is considered full and plantar flexion to 45 degrees 
is considered full.  See 38 C.F.R. § 4.71, Plate II.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

In the case at hand, a February 1993 VA examination report 
notes that left ankle movement was normal.  A July 1993 VA 
examination report notes that range of motion of the left 
ankle was from 20 degrees of dorsiflexion to 50 degrees of 
plantar flexion.  A June 2001 VA examination report notes 
that range of motion of the left ankle was from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion, with no 
crepitus and no evidence of pain on motion.  Clearly, the 
veteran has not even shown moderate limitation of motion of 
the left ankle.  The residuals of any inservice left ankle 
injury are shown to be virtually asymptomatic.  There is no 
associated limitation of function or objective indication of 
pain.  See DeLuca, supra.  Therefore, a compensable rating 
under Diagnostic Code 5271 is not warranted.  

(Parenthetically, the Board notes that there are no medical 
findings of ankylosis or malunion in the left ankle.  Hence, 
Diagnostic Codes 5270, 5272 and 5273 are not applicable in 
the current appeal.)

Under these circumstances, the claim for an increased rating 
for service-connected left ankle disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002).  

III.  Surgical Scar Extending From the Distal Third of the 
Right Leg to the Tarsum of the Right Ankle and Scars of the 
Left Foot

The Board notes that the rating criteria for disabilities of 
the skin were revised, effective August 30, 2002.  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33,422 (2000).  

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Other scars 
that are not on the head, face, or neck, and that are not 
from burns, are rated based on the limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7805 (2002).

The revised pertinent regulations are as follows: 

7801
Scars, other than head, face, 
or neck, that are deep or that 
cause limited motion: 
Rating

Area or areas exceeding 144 
square inches (929 sq. cm.).
40

Area or areas exceeding 72 
square inches (465 sq. cm.).
30

Area or areas exceeding 12 
square inches (77 sq. cm.).
20

Area or areas exceeding 6 
square inches (39 sq. cm.).
10
Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance 
with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with 
underlying soft tissue damage.  

7802
Scars, other than head, face, 
or neck, that are superficial 
and that do not cause limited 
motion:
Rating

Area or areas of 144 square 
inches (929 sq. cm.) or 
greater
10

Note (1): Scars in widely separated areas, as 
on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, 
will be separately rated and combined in 
accordance with §4.25 of this part.

Note (2):  A superficial scar is one not 
associated with underlying soft tissue 
damage. 

7803
Scars, superficial, unstable

10 
 


Note (1): An unstable scar is 
one where, for any reason, 
there is frequent loss of 
covering of skin over the 
scar.


Note (2): A superficial scar 
is one not associated with 
underlying soft tissue damage. 


7804
Scars, superficial, painful on 
examination
10

Note (1): A superficial scar 
is one not associated with 
underlying soft tissue damage. 


Note (2): In this case, a 10-
percent evaluation will be 
assigned for a scar on the tip 
of a finger or toe even though 
amputation of the part would 
not warrant a compensable 
evaluation. (See Sec. 4.68 of 
this part on the amputation 
rule.)  


7805
Scars, other; 

Rate on limitation of function of affected 
part. 


In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 

With regard to the surgical scar extending from the distal 
third of the right leg to the tarsum of the right ankle, the 
veteran is currently assigned the maximum schedular rating 
available under both the former and the revised versions of 
Diagnostic Code 7804.  The only other diagnostic code 
relating to scars that would provide for a rating higher than 
10 percent is Diagnostic Code 7805, and the criteria for 
Diagnostic Code 7805 were not affected by the revisions in 
the regulations.  Therefore, the Board finds that 
notification of the substance of the new regulations would 
serve no useful purpose and would only delay adjudication of 
the veteran's appeal.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

As indicated above, the veteran's right ankle scar is rated 
under Diagnostic Code 7804, which provides a maximum 10 
percent rating under both the former and revised versions.  
Under both the former and revised versions of Diagnostic Code 
7805, scars are evaluated on the basis of any related 
limitation of function of the body part which they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  Medical evidence 
has not shown any functional limitation associated with the 
scar.  The evidence of record shows that the surgical scar is 
well healed.  A September 1990 VA examination report notes 
that the scar was tender to palpation; however, all other 
medical evidence, including a June 2001 VA examination 
report, notes that there was no tenderness to palpation.  In 
the absence of greater severity of the veteran's right ankle 
scar, the 10 percent rating currently assigned is entirely 
appropriate and fully comports with the applicable schedular 
criteria.  

With regard to the scars of the left foot, the veteran is 
currently assigned a noncompensable evaluation under 
Diagnostic Code 7804.  As noted above, the August 2002 
revision to Diagnostic Code 7804 for painful scars does not 
involve any significant substantive change.  Accordingly, the 
Board finds that notification of the substance of the new 
regulations would serve no useful purpose and would only 
delay adjudication of the veteran's appeal.  See Soyini, 
supra; Sabonis, supra.

The medical evidence of record, including July 1993 and June 
2001 VA examination reports, indicates that the scars on the 
veteran's left foot were not tender or painful.  The scars 
have been described as well healed.  Therefore, the currently 
assigned noncompensable evaluation is appropriate.

Under these circumstances, the claims for increased ratings 
for service-connected surgical scar extending from the distal 
third of the right leg to the tarsum of the right ankle and 
scars of the left foot must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b).  


ORDER

Entitlement to an increased (greater than 30 percent) rating 
for a right ankle and foot disability is denied.

Entitlement to an increased (greater than 30 percent) rating 
for a left foot disability is denied.

Restoration of service connection for a left ankle disability 
is granted.

A compensable rating a left ankle disability is denied.

Entitlement to an increased (greater than 10 percent) rating 
for surgical scar extending from the distal third of the 
right leg to the tarsum of the right ankle is denied.

Entitlement to an increased (compensable) rating for scars of 
the left foot is denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

